NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            OCT 16 2018
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
OSCAR RICO-ARREOLA,                              No.   17-15826

              Petitioner-Appellant,              D.C. No.
                                                 3:13-cv-00580-MMD-WGC
 v.

SMITH, Warden; ATTORNEY                          MEMORANDUM*
GENERAL FOR THE STATE OF
NEVADA,

              Respondents-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                           Submitted October 10, 2018**
                             San Francisco, California

Before: D.W. NELSON, W. FLETCHER, and BYBEE, Circuit Judges.

      Petitioner-Appellant Oscar Rico-Arreola was convicted in Nevada state

court of one count of sexual assault of a minor under the age of fourteen. Rico-


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Arreola filed a petition for writ of habeas corpus with the Federal District Court for

the District of Nevada alleging that the prosecution’s use of peremptory strikes

against two African-American jurors violated his constitutional rights under Batson

v. Kentucky, 476 U.S. 79 (1986). The district court denied the petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

      The Nevada Supreme Court’s decision was not “contrary to” nor “an

unreasonable application of[] clearly established Federal law, as determined by the

Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). Applying Felkner

v. Jackson, 562 U.S. 594 (2011) (per curiam), which upheld a peremptory strike

based on the juror’s background in social work, the Nevada Supreme Court could

reasonably conclude that the prosecution had provided a valid, race-neutral reason

for striking both jurors. Moreover, the Nevada Supreme Court did not contravene

clearly established Federal law by failing to conduct a comparative juror analysis

when evaluating the third prong of Batson. See Murray v. Schriro, 745 F.3d 984,

1005 (9th Cir. 2014).

      The Nevada Supreme Court’s decision was also based on a reasonable

“determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d)(2). It was not objectively unreasonable for the

Nevada Supreme Court to defer to a credibility determination by the trial court.


                                           2
See Felkner, 562 U.S. at 598. Moreover, the comparative juror analysis presented

by Rico-Arreola to this court does not indicate that the trial court’s credibility

determination was unreasonable.

      Accordingly, the judgment of the district court is AFFIRMED.




                                           3